Name: Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Regulation (EEC) No 3813/92
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: nan

 No L 387/22 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Regulation (EEC) No 3813/92 conversion rate of the Member State in which the products are processed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 11 (2) thereof, Whereas Regulation (EEC) No 3813/92 repeals Council Regulation (EEC) No 1676/85 (2), as last amended by Regulation (EEC) No 2205/90 (3), with effect from 1 January 1993 ; whereas, in order to facilitate the transi ­ tion from the agrimonetary arrangements in force up to 31 December 1992 to those in force after that date, these arrangements should be brought into line with each other temporarily, particularly as far as operative events of the agricultural conversion rates are concerned ; Whereas Article 26a of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (4), as last amended by Regu ­ lation (EEC) No 1734/92 (5), lays down that until 30 June 1993 the gross aid expressed in ecus, as well as the forward amount of the aid expressed in ecus, are to be differential by the monetary differntial amount and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas as a result of the method for fixing the agricul ­ tural conversion rate as from 1 January 1993 and the neutral margin of five points applying to the monetary differential amount, the value of the latter is always zero ; whereas, as a result, the gross aid fixed in ecus is to be converted directly into national currency using the agri ­ cultural conversion rate of the Member State in which the products are processed ; Whereas aid fixed in advance in 1992 and applicable to products identified in 1993 must be adapted taking account of the agricultural conversion rate applicable at the moment of identification ; whereas, in these cases, the monetary differential amounts must be eliminated in order to prevent market distortion ; whereas, as a result, the gross aid fixed in advance in ecus should be converted directly into national curreny using the agricultural Article 1 Up to the end of the 1992/93 marketing year and the end of the 1993/94 marketing year, as regards products in the sheepmeat and goatmeat, fishery product, tomato, cucumber, courgette and aubergine sectors, the provisions referring to Regulation (EEC) No 1676/85 shall apply mutatis mutandis to Regulation (EEC) No 3813/92. Article 2 1 . The monetary differential amount for peas, field beans and sweet lupins identified on or after 1 January 1993 shall be zero. 2. Notwithstanding Article 26a of Regulation (EEC) No 3540/85 : (a) the Commission shall publish in the Official Journal of the European Communities, 'L' series, as soon as it has been fixed, only the amount of the gross aid expressed in ecus, to be granted for 100 kilograms of products ; (b) the final aid to be granted shall be the amount of gross aid expressed in ecus, or where applicable the forward amount of the aid expressed in ecus, converted into the national currency of the Member State in which the products are processed, using the agricultural conversion rate applicable to that Member State on the day of identification . 3 . Where the aid has been fixed in advance in 1992 and is applicable to products identified in 1993, the amount of final aid to be granted shall be the amount of gross aid fixed in advance in ecus and converted into the national currency of the Member State in which the products are processed using the agricultural conversion rate applicable to that Member State on the day of identi ­ fication. (') See page 1 of this Official Journal . (2) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 342, 19 . 12. 1985, p. 1 . Article 3 This Regulation shall enter into force on 1 January 1993.0 OJ No L 179, 30 . 6. 1992, p . 120. 31 . 12. 92 Official Journal of the European Communities No L 387/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission